Citation Nr: 1545289	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  12-35 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include cervical degenerative disk disease (DDD) with spinal stenosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1983 to April 1985. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in August 2015. A transcript of the hearing is associated with the electronic claims files.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


REMAND

The Veteran seeks service connection for a cervical spine disability. The Board finds a new VA examination is required before the claim is decided. 

The duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history. Dalton v. Peake, 21 Vet. App. 23 (2007). In this case, the Veteran was provided with a VA examination in November 2012. The examiner found it was less likely than not that the Veteran's current cervical spine disability was incurred in or caused by the in-service motor vehicle accident.  The examination was inadequate because the examiner failed to consider and address the Veteran's lay contentions and take into account the private medical opinion from February 2012.  Further, the examiner's rationale was improperly based on the absence of in-service records documenting treatment for a neck injury in that it is symptoms and not treatment that are critical to a claim. Dalton, supra. As a result, the Board finds a new VA examination is necessary.   

The Board notes that a February 2012 private opinion is contained within the claims file. The examiner found that the Veteran's in-service motor vehicle accident is just as likely as not likely to have in some way led to his current cervical spine disability. However, the examiner also stated that he could not say with certainty that the in-service injury resulted in the Veteran's current disability, and in his supporting rationale stated that the DDD "could" be related to the in-service injury. It is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim. McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006). The use of the words "possible," "may," or "can be" make a doctor's opinion speculative in nature, and a doctor's statement framed in terms such as "could have been" is not probative. See Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Warren v. Brown, 6 Vet. App. 4, 6 (1993). The underlying rationale of this opinion is speculative in nature, and thus is not sufficient to establish a causal relationship between the Veteran's current disability and the in-service injury.  As such a VA examination is still required. 
 
Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran. 

All actions to obtain records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them. 

2. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's cervical spine disability. The electronic claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following question:

a. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's current cervical spine disability is related to his active duty service, to include his in-service motor vehicle accident?

A detailed rationale for the opinion must be provided. Attention is drawn to the Veteran's lay statements regarding his pain and symptoms at the time of the accident and since service, and the February 2012 private treatment opinion. 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it. 

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


